                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICKY G. JOURNEY,

                   Petitioner,                             8:20CV40

      vs.

PETE RICKETTS, Governor;
NEBRASKA MENTAL HEALTH
BOARD, BUFFALO COUNTY                                 MEMORANDUM
MENTAL HEALTH BOARD, AARON                             AND ORDER
BISHOP, (counsel); STEPHEN LOWE,
MICHAEL LAWSON, RICHARD
BEECHER, KARI R. FISK, NORFOLK
REGIONAL CENTER, JOHN H.
MARSH, Judge; TROY KEITH,
TAMMY JACKSON, ANTONIO
HANIGAN-SCHUTZ, TONY CRUZ,
CATHY SHEAIR, JEFF MELVIN, Dr.;
JOHN KROLL, RN; CRYSTAL BO
SIMMONS, JULIE REDWING, TOM
BARR, Dir. of N.R.C. Administrators,
Norfolk Regional Centers; and
AMANDA HOLMGREEN,

                   Respondents.


        Petitioner filed what the court construes as a Petition for Writ of Habeas
Corpus (filing no. 1) pursuant to 28 U.S.C. § 2254 and a Motion for Leave to
Proceed in Forma Pauperis (“IFP”) (filing no. 2). Habeas corpus cases attacking
the legality of a person’s confinement require the payment of a $5.00 filing fee. 28
U.S.C. § 1914(a). However, after considering Petitioner’s financial status as shown
in his IFP motion, leave to proceed in forma pauperis will be granted and Petitioner
is relieved from paying the filing fee. See 28 U.S.C. § 1915(a)(1).
      IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to
Proceed in Forma Pauperis (filing no. 2) is granted. The next step in this case is for
the court to conduct a preliminary review of the habeas corpus petition in
accordance with Rule 4 of the Rules Governing Section 2254 cases. The court will
conduct this review in its normal course of business.

      Dated this 27th day of January, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
